The opinion of the Court was delivered by
Manning, J.
This is a singular transcript. The first entry in it is an order of the district court, reciting that whereas the order for a sus-pensive appeal in this cause applies only to the reconventional demand, and the judgment of the circuit court upon the principal demand is executory, the clerk is therefore ordered to issue execution upon the judgment for that demand.
Then follows an appeal from that order — the petition of appeal, the order for it, the citations and service, and bond completing the transcript.
What the judgment was — its amount etc. no where appears, and the appellant, although he has taken the pains to file his transcript, has apparently deemed it unworthy of further attention.
We must sustain the motion to dismiss.
There is nothing to show that we have jurisdiction, and if we had jurisdiction, there is nothing for us to pass on. There is no question of law or fact mooted. There are no pleadings — a simple order that an execution issue upon an unnamed and undescribed judgment, and an appeal from it — only that and nothing more.
The appeal is dismissed.